Citation Nr: 1217369	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  98-20 492	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of both hands.

2.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Terrance L. Baker, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had creditable active service from August 1980 to March 1995.  A VA administrative decision in August 1997 determined that he had an honorable period of service from August 28, 1980, through March 2, 1995, but that the period of active duty from March 30, 1995, through February 28, 1996, was under dishonorable conditions, and, hence, compensation may not be paid for any disability for which service connection is based on the dishonorable service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of October 1997 (service connection for residuals of frostbite) and October 2002, which granted service connection for hypertension (appeal of noncompensable rating assigned).  In September 2008, the Veteran appeared at a central office hearing held before the undersigned Veteran's Law Judge.  

In January 2009, the Board remanded the two issues addressed herein, along with three other claims for entitlement to service connection.  Upon remand, the other three claims were granted by the RO in a February 2012 decision.  These grants represent a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the veteran desires to challenge the disability ratings or the effective dates assigned to the impairment resulting from these newly-service-connected disabilities, he is required to file a timely notice of disagreement with the February 2012 rating decision or alternatively, a claim for entitlement to increased disability rating(s).  We note that he was so informed in a February 2012 letter.  

In the February 2012 RO decision, the RO granted a 10 percent disability rating for the Veteran's service-connected hypertension.  As this grant does not represent a complete grant of the benefits sought on appeal, the Board will consider whether a rating in excess of 10 percent is warranted.  AB v. Brown, 6 Vet. App. 35 (1993).

In the Board's January 2009 decision and remand, the Board referred an outstanding claim for service connection for a cervical spine disability to the RO for initial development and consideration on the merits.  As the Veteran's appeal was processed by the Appeals Management Center (AMC) rather than the RO, this matter has not yet been addressed and remains outstanding.  It is therefore again REFERRED to the RO for initial development and consideration on the merits.  

The issue of entitlement to service connection for residuals of frostbite of both hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran's hypertension has been manifested throughout the time period at issue by diastolic pressure which is predominantly less than 110, and systolic pressure under 160; and it requires continuous medication for control.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1995); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  Therefore, no further notice to the veteran of the evidence necessary to support the initial rating for hypertension is required.  

Nevertheless, we observe that VA medical records, private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claim.  All relevant records and contentions have been carefully reviewed.  Pursuant to the Board's remand, the Veteran was afforded a VA medical examination in December 2009 for his hypertension claim. See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The December 2009 VA examination report was prepared by a medical professional following a thorough examination and interview of the Veteran and review of the claims file. The examiner obtained an accurate history and listened to veteran's assertions. Therefore, the Board finds that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311   (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159 . 

The Board therefore concludes that the evidence has been fully developed to provide the Veteran with a complete and equitable review of his appeal.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, service connection for hypertension was granted in an October 2002 RO decision effective as of the Veteran's discharge from service in March 1996, based upon evidence in his service treatment records.  A 0 percent, or noncompensable disability rating was assigned at that time.  The Veteran has pursued a higher disability rating since the grant of service connection.  In the February 2012 decision, the RO assigned a 10 percent disability rating effective in March 1996.  The Veteran continues to maintain that a higher disability rating is warranted, asserting in a March 2012 communication that, "I have numerous reading of diastolic blood pressures readings exceeding 100 from VA Wilm[ington], Medical Center, Coatesville VA, Perry Point VA, even while taken medication waiting for a date for examination."  (Sic).

Although the language of the regulation governing the evaluation of hypertension has been modified twice over the time period that this grant has been effective, the essential provisions as they relate to the Veteran's situation have remained the same since 1996.  They provide that diastolic pressure which is predominantly 130 or more will be rated as 60 percent disabling.  Diastolic pressure which is predominantly 120 or more will be rated as 40 percent disabling.  Diastolic pressure which is predominantly 110 or more, or; systolic pressure predominantly 200 or more will be rated as 20 percent disabling.  Diastolic pressure which is predominantly 100 or more, or; systolic pressure which is predominantly 160 or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control will be rated as 10 percent disabling.  A note accompanying these rating criteria provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Review of the medical evidence shows that the Veteran has been prescribed medication for control of his blood pressure throughout the time period at issue, from 1996 through the present.  His compliance with the medication was not perfect, as there were several periods early in the pertinent time frame when he was struggling with addiction and did not maintain regular patterns and habits in his life.  As might be expected, during these times, he did not report to a doctor for regular medical care, so the evidence regarding the extent of his hypertension during the time periods when he was not taking regular medication is scanty to nonexistent.  We will therefore review the medical evidence which does exist and base our determination upon the evidence which is available, without resort to speculation as to what the Veteran's blood pressure readings might have been if he had had it measured at any particular point in time.

The relevant medical evidence of record is voluminous, however.  While the entirety of the medical evidence pertaining to the Veteran's blood pressure is summarized herein, as set forth above, it is the responsibility of the adjudicators and the Board to review all the evidence of record, and this has been accomplished here.  Our decision is based upon all of the relevant medical evidence.  At no point during the lengthy time frame at issue was a pattern of high blood pressure readings reflecting diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, present.  At no point did the Veteran receive a diagnosis of or indicative of hypertensive heart disease.  Rather, the evidence reflects that the Veteran is generally compliant with his medication and that his hypertension is deemed to be under good control. Specifically, his blood pressure through the years was noted as 144/98 in 1997, 136/90 in March 2004 and 140/90 in November 2004.  During a more recent December 2009 VA examination, for instance, the Veteran had multiple blood pressure readings which ranged from 118/69 to 138/86.  It was noted that the Veteran's blood pressure was under excellent control, while he was taking his medication.

In short, the evidence of record reflects that the Veteran's service-connected blood pressure falls squarely into the criteria for the currently-awarded 10 percent disability rating.  He requires continuous medication for control with a history of higher ratings.  However, diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more is simply not shown at any point during the relevant time frame.  

Although we acknowledge the Veteran's contentions, such do not support the assignment of a disability rating greater than 10 percent for hypertension. Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as a diagnosis, or an ultimate opinion as to the severity of a disease. For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education. As a lay person, the Veteran is not competent to opine as to a diagnosis, medical etiology, or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303   (2007); see Grover v. West, 12 Vet. App. 109, 112   (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992). 

The preponderance of the evidence is against the claim and the appeal for a higher disability rating must be denied.


ORDER

A disability rating in excess of 10 percent for hypertension is denied.


REMAND

In the Board's January 2009 remand, we noted that the medical evidence of record was inadequate to ascertain whether the Veteran currently has residuals of frostbite to both hands.  The veteran asserts that he suffered frostbite of the hands in service; however, he states that he did not receive medical treatment at the time, and as a layperson without demonstrated medical expertise, he is not competent to provide a medical diagnosis.  However, an October 2001 record is to the effect that the veteran had decreased sensation in both hands, and reflects a diagnosis of status-post frostbite with neuralgia.  To the contrary, however, VA nerve conduction velocities (NCV) in September 2003 were normal except for the right ulnar nerve distribution.  To clarify the Veteran's current status, therefore, the Board determined that a VA compensation examination was necessary for purposes of clarification.  Upon remand, however, no examination was accomplished and the question of whether the Veteran has a disability involving residuals of frostbite in service remains open.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Lastly, we note that because the Veteran continues to receive medical care from the VA, his VA medical records should be updated for the file upon remand.  In this regard, we note that the Veteran receives care from multiple VA facilities.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the veteran from January 2012 through the present by the VA Medical Center in Wilmington, Coatesville, Perry Point, and all related facilities for inclusion in his claims file.  

2.  The veteran should be afforded an appropriate VA examination to identify whether the Veteran has any neurological or other symptoms which could be residuals of frostbite during service.  The claims folder should be made available to the examiner for review before the examination.  The examiner is informed that the Veteran's statement that he was exposed to extreme cold weather and the he did not seek medical care at the time is accepted as credible, insofar as his statement is consistent with the medical evidence and findings.  The Veteran is not competent, however, to provide a medical diagnosis of frostbite.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The Veteran's current condition should be described in detail and an opinion rendered as to whether any symptoms identified are more, less, or equally likely to be residuals of frostbite during service.  The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


